54 N.Y.2d 957 (1981)
In the Matter of Concerned Citizens to Review the Jefferson Valley Mall, by Ann M. Matheson, Chairman, et al., Appellants,
v.
Town Board of the Town of Yorktown et al., Respondents. (Proceeding No. 1.)
In the Matter of Darswan, Inc., Respondent,
v.
Albert A. Capellini et al., Respondents, and Michael Bloom et al., Intervenors-Appellants. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted September 21, 1981.
Decided October 22, 1981.
Motion to dismiss the appeal granted and the appeal dismissed, with costs and $20 costs of motion, upon the *958 ground that the appeal, pursuant to CPLR 5601 (subd [d]), does not lie to review an order of the Appellate Division made on an appeal in an earlier proceeding [58 AD2d 892]. Motion to expedite the appeal dismissed as academic.